DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation directed to the base portion having the same thickness as the sidewall and resting entirely on the wall edge without any further support structure (17:7-9) is not supported by the Specification. A wall edge thickness cannot be determined by figures 6A and 6B, nor is there discussion of a wall thickness in the corresponding written description.  The condition of resting entirely on the wall edge without any further support structure is not provided as claimed including in combination with an orifice foothold entirely beneath and abutting the single floor having a foot support section configured to be stepped on.  Furthermore the recitation of the at least one wall orifice foothold “in the at least one sidewall surrounded entirely by the at least one sidewall” (17:11-12) is not supported, noting the orifice is already recited in the base portion (17:11).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the at least one wall orifice foothold is claimed as both in the base portion of the at least one sidewall and comprising an orifice in the at least one sidewall surrounded entirely by the at least one sidewall.  As applicant has differentiated a base portion of the sidewall it is uncertain what is intended or how the foothold comprises an orifice entirely surrounded by the sidewall, noting the contrary recitation of the orifice foothold in an abutting relationship with the single floor (17:12).  Furthermore it is uncertain how the sidewall portion extends to a base portion which terminates in a wall edge that entirely supports the container (without any further support structure) with the recited foot support section of the orifice foothold (17:15+) which also is considered to support the container as disclosed.  Note that claims reciting elements separately with separate terms if intended to be directed to the same thing is inherently confusing.  The scope of “any further support structure” to be excluded is not clear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-26 are rejected, as best understood, under 35 U.S.C. 103 as obvious over Gray (US 7,273,155).
Gray discloses a portable container (bin) configured to hold material, comprising: a single floor 75; at least one sidewall 72 (single circular surrounding periphery of floor 75) having a lower portion extends below the floor so as to establish a base portion upon which the container rests; and at least one wall orifice foothold 74 (plurality thereof spaced apart and surrounding the periphery) in the base portion of the at least one sidewall and entirely beneath and abutting the floor, see figure 8. Note that Gray discusses opening 74 as a vent with support surface; (12:40+) however also illustrates other embodiments with substantially flat floors see figures 1, 3, 4, 7 etc. using similar footholds 11 and recognizing the same use as a floor hold down “Alternatively, the bottom portion of the side wall 14 may be contoured inwardly to receive the feet of the user.” (6:53-55). The base portion of the sidewall is considered to provide a support edge however also is shown to extend inwardly towards the center of the container volume.  It would have been obvious to one of ordinary skill in the art to provide a flat floor and a lower support surface of Gray (embodiment of fig. 8) as the same thickness as the sidewall in the same embodiment providing a support portion as an edge support without further structure.  Note that embodiment of Gray depicted in figure 7 is considered to read on this limitation.
Because the structure of the embodiment of figure 8 is as claimed it is also considered to similarly provide the recited function as disclosed as that of figure 3a-c, ie. considered wherein the at least one wall orifice foothold is sized and configured to receive a distal end of a human foot and wherein the at least one wall orifice foothold has a foot support section configured to be stepped on by the human foot to hold down and stabilize the container when the material or a lid is removed from the container.  It would have been obvious to one of ordinary skill in the art at the time of the filing date of invention to include a substantially flat floor as taught by Gray in another embodiment with an interior foothold as claimed in order to avoid liner issues related to air flow.
Regarding the multiple sidewall configuration claimed claims 17-20, etc.; see configuration of figures 1, 3A-C (4:1) and alternative description of footholds (6:53-55) shown with a plurality of adjacent sidewalls 14 comprising footholds 13a on opposite sidewall side portions and below floor 16 considered fully capable/configured to receive two feet of one person and/or one foot of two people. 
Regarding claim 24, Gray does not directly disclose the material choice for the container however plastic is well known as a material choice for similar receptacles. It would have been obvious to one of ordinary skill in the art to use plastic for the manufacture of the container of Gray.
Regarding claim 26, molding techniques are commonplace in the art for forming containers.  It is considered an obvious design choice to provide a single molded container in the invention to Gray as claimed when choosing a plastic material.


Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
Due to the amendment the rejection relying on Kalman has been overcome.  Gray however provides multiple embodiments including the single flexible diaphragm floor design, single flat floor fig. 3-4 etc.  and configuration features such as a foot hold down that are not considered exclusively designed only for use in a single configuration. While figure 8 of Gray provides a foothold portion as a flange extending inwardly to the container, consideration of the recited difference is merely the radial dimension.  It is considered within the skill level of one of ordinary skill in the art to note that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), also MPEP 2144.04(IV). 
	Similarly the flexible floor of the embodiment of Gray in figure 8 is depicted as bowed/concave/convex as argued however as noted supra, Gray also depicts other working embodiments of a rigid flat floor and consideration of the recited difference is also relative sizing of the floor element to the container sidewall and degree of elasticity of the material. Because the flexible floor element is fully capable of assuming a flat configuration it is considered obvious to one of ordinary skill in the art to modify dimensions and/or materials to perform as expected.
The various embodiments of Gray are considered fully capable of use as claimed with multiple spaced apart foothold features. 
Furthermore regarding claim 26, while single molding of a “product” is mentioned in the disclosure it is not specifically directed to molding of all of the parts of the supported embodiment (figures 6a and b) and/or with all of the material choices listed and claimed.  Note that figures 6a and b show a line of demarcation between container and base portion; there is a difference between a molded product including a base and a container with the recited function of leaking only being directed to the container portion; and the discussion of an alternate to molding as a cut out foothold orifice (last para. pg 4).   While this is not considered to rise to a lack of written description issue, generally providing a molded container is not considered inventive, but rather using a well known manufacturing technique widely available to one of ordinary skill in the art.
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/ Primary Examiner, Art Unit 1759